Citation Nr: 1531863	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a heart disorder, to include a heart murmur and an enlarged heart. 

3.  Entitlement to service connection for a disorder manifesting with a popping noise in the chest, to include a left rib sternal articulation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1973 to July 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  An August 2007 rating decision denied service connections for a right knee condition and an unspecified chest condition (claimed as a popping noise), and a March 2009 rating decision denied service connections for an enlarged heart and a heart murmur.  The Veteran appealed the denials of the claims in these decisions and the matters are now before the Board.  The Board notes that the Agency of Original Jurisdiction (AOJ) for this case is the RO in New York, New York, and in fact, this is the RO that certified the present appeal. 

The Veteran testified via videoconference before the undersigned Veterans Law Judge from the RO in Albany, New York in January 2014.  A transcript of his testimony has been associated with the claims file.  During this hearing, the Veteran and his representative testified that the service connection claims for an enlarged heart and a heart murmur were intertwined; thus, the Board has re-characterized the issue as seen on the cover page.  

This case was previously before the Board in June 2013 and April 2014, at which times the Board remanded the matters on appeal for additional evidentiary and procedural development.  Unfortunately, the Board must remand this case for further development.  Thus, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board must remand the matters on appeal to associate additional outpatient treatment records and Social Security Administration (SSA) records with the claims file, provide due process information to the Veteran, and schedule him for a VA examination.  

Specifically, in an October 2014 statement in support of his claim, the Veteran indicated that he was diagnosed with arthritis in both of his knees one week after he underwent a VA examination for his knees in May 2014, which did not show evidence of degenerative or traumatic arthritis.  He did not indicate at which medical facility he was diagnosed with arthritis.  Moreover, the claims file includes VA outpatient treatment records from the Bronx, New York VA Medical Center (VAMC) until May 2013, and VA outpatient treatment records from the Albany, New York VAMC until February 2012.  However, the claims file does not contain subsequent treatment records, which might show the presence of arthritis in the right knee.  Thus, the Veteran should be asked to provide the treatment records that include his arthritis diagnosis for his right knee, or their location, and such records should be associated with his claims file.  

Additionally, in a June 2015 appellant's brief, the Veteran's representative alleged that his right knee disorder is secondary to his service-connected chondromalacia patella of the left knee.  However, the claims file does not indicate that the Veteran was informed of the requirements of secondary service connection.  Thus, on remand, the Veteran should be notified of the requirements of 38 C.F.R. § 3.310 (2014) for his right knee disorder.  

Moreover, in the October 2014 statement in support of his claim, the Veteran submitted a Notice of Decision-Fully Favorable letter from SSA indicating that he has been disabled under the Social Security Act since November 2007.  The content of this letter shows that he was granted Social Security disability benefits at least in part due to the matters on appeal.  Regrettably, SSA records have not been associated with the claims file, and the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that the claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

Furthermore, during the January 2014 Board hearing and in other lay statements, the Veteran indicated that his heart disorder is related to service, but he also indicated that he was told my medical professionals that he might have had a heart murmur for his entire life.  To date, he has not been afforded a VA examination to determine his current heart disorder symptoms, including a murmur and enlargement, and their etiology or relationship to his time in military service.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to substantiate his service connection claim for a right knee disorder based on secondary service connection.  The content of the letter should comply with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 38 C.F.R. § 3.310.  Associate any responses or documentation received with the Veteran's claims file.

2.  Ask the Veteran to identify any outstanding private or VA treatment records regarding his right knee disorder, and especially any treatment records which might show the presence of arthritis in his right knee after the May 2014 VA examination.  Make reasonable attempts to obtain any such records and associate all records received with the claims file; also document any negative responses received.

3.  Associate with the claims file all available records of VA treatment with regard to the Veteran's right knee disorder since May 2014; also document any negative responses received.

4.  The RO should attempt to obtain from the Social Security Administration any records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning such benefits.

5.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of a heart disorder, to include a heart murmur and an enlarged heart, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's heart disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by his military service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the heart disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

6.  After completing all indicated developments above, readjudicate the claims of entitlement to service connection for a right knee disorder, a heart disorder, and a disorder manifesting with a popping noise in the chest in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

